Citation Nr: 0827514	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-38 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of service connection for the cause of the veteran's 
death has been submitted.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1942 and from March 1945 to May 1946.  He was a 
prisoner of war.  The veteran died in September 1994 and the 
appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  An October 1997 Board decision which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death was a final decision.

2.  The appellant submitted new evidence showing the veteran 
was treated for a heart disorder, but it is not related to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for the cause of the 
veteran's death has not been presented and the claim cannot 
be reopened.  See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156(a), 3.309(c) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran died of a heart 
disorder which, subsequent to the final decision in this 
matter, was added to the list of presumptive disorders under 
38 C.F.R. § 3.309.

Duties to Notify and Assist

1.  Duty to Notify
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

An appellant attempting to reopen a previously adjudicated 
claim must be notified of the elements of his claim and of 
the definition of "new and material evidence."  Notice must 
be given of precisely what evidence would be necessary to 
reopen a claim, depending upon the basis of any previous 
denial of the claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  It 
also advised her as to the definition of "new and material" 
evidence.  While it did not specifically state why the claim 
was previously denied, the Board finds the appellant was not 
prejudiced thereby, as she has shown actual knowledge of this 
fact.  She has submitted numerous statements stating the 
veteran died of heart disease and is entitled to presumptive 
service connection under 38 C.F.R. § 3.309.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

2.  Duty to Assist
In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the appellant 
has submitted VA and private treatment records.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record establishes the appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  There is no allegation from the appellant that she 
has any evidence in his possession that is needed for full 
and fair adjudication of this claim.  All requirements of the 
duty to notify the appellant and the duty to assist the 
appellant are met.

New and Material Evidence
A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant's claim for service connection for the cause of 
the veteran's death was originally denied in a May 1995 
rating decision which found that the evidence failed to show 
the veteran's death was related to military service.  An 
October 1997 Board decision affirmed the rating decision 
finding that there was no competent medical evidence linking 
service related disease to the cause of the veteran's death, 
and a January 2001 Board decision found there was not clear 
and unmistakable error in the October 1997 decision.  The 
United States Court of Appeals for Veterans Claims affirmed 
the January decision in November 2003.

Evidence submitted since the October 1997 denial includes a 
February 2006 medical certificate showing the veteran was 
treated for coronary artery disease and a February 2006 
physician's statement that the veteran was treated for heart 
disease.  This evidence is not "new" since it merely 
repeats information already contained in the claims file; 
namely, that the veteran was treated for a heart disorder 
prior to his death.  The evidence also includes a discharge 
report from a VA facility in September 1997 which shows that 
the veteran was treated for metastatic prostate cancer, 
degenerative joint disease of the spine and hip, a urinary 
tract infection, and pulmonary tuberculosis.  While "new," 
this evidence is not material, as it does not related to an 
unestablished fact necessary to substantiate the claim.  
Several service personnel records related to the veteran's 
prisoner of war status were also submitted.  However, as the 
veteran's prisoner of war status was previously established, 
these records are not considered "new."

The appellant also submitted a death certificate dated 
September 15, 1994, showing the veteran's cause of death as 
cardio-respiratory disease.  However, the Board notes that 
she had previously submitted a subsequent death certificate, 
dated September 16, 1994, which showed the veteran's cause of 
death as cardio-respiratory arrest, bone cancer with metases, 
and degenerative joint disease of the right hip joint.  The 
earlier death certificate does not contain any information 
which is either "new" or "material," as it appears to have 
been subsequently revised and as it does not show a 
relationship between death and service.

In addition, the appellant wrote several statements 
contending that the veteran died of heart disease and is 
thereby entitled to presumptive service connection under 
38 C.F.R. § 3.309(c).  For purposes of conducting a 
sufficiently thorough evaluation of the newly obtained 
evidence in accordance with all potential basis of 
entitlement, the application of 38 C.F.R. § 3.309(c) for 
presumptive service connection for diseases specific to 
former prisoners of war has been considered, as to the 
presence of relevant service-related disorders, in addition 
to the more general principles on direct service connection.  

Since the final October 1997 Board decision, 38 C.F.R. § 
3.309(c) has been amended multiple times.  The relevant 
amendment, effective October 7, 2004, provided (in pertinent 
part) for a presumption of service connection for 
atherosclerotic heart disease and hypertensive vascular 
disease.  See 69 Fed. Reg. 60,083- 60,090 (Oct. 7, 2004).  
The amended regulation also eliminated the requirement that a 
POW must have experienced localized edema in captivity as a 
foundation for a claim for beriberi or ischemic heart 
disease.  The appellant contends that the veteran is entitled 
to presumptive service connection under the revised 38 C.F.R. 
§ 3.309(c), and as such the claim should be reopened.  
However, the veteran's death certificate lists his causes of 
death as cardio-respiratory arrest, bone cancer with metases, 
and degenerative joint disease of the right hip joint.  
Cardio-respiratory arrest is not a disease of the heart, as 
are atherosclerotic heart disease, hypertensive vascular 
disease, and ischemic heart disease.  It is not a disorder 
listed in 38 C.F.R. § 3.309(c).  Cardio-respiratory arrest is 
the cessation of cardiac and respiratory function.  As a 
result, there is no specific basis upon which to apply the 
limited exception to the new and material evidence 
requirement, wherein a change in law provides a new basis for 
entitlement to a benefit sought for which a claim has 
previously denied (i.e., through the liberalization of the 
requirements for entitlement to that benefit), thereby 
permitting de novo review of that prior decision.  See e.g., 
Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994).  See also, 
Jensen v. Brown, 19 F.3d 1413, 1415 (Fed. Cir. 1994).

New and material evidence has not been submitted.  The 
preponderance of the evidence is against the veteran's claim.  
As the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result.  Therefore, 
the claim cannot be reopened.


ORDER

No new and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is not reopened.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


